Frank Eager applied to the Public Utilities Commission for a certificate of public convenience and necessity to permit him to operate a bus line between Waterloo, Indiana, and Bryan, Ohio. On hearing of the application, the Commission refused to grant the permit in spite of the fact that said permit has not been protested by the only transportation company which could have even a slight interest in the outcome of the matter.
Bryan is situated in the northwestern part of Ohio, near to Indiana’s boundary. Waterloo is a few miles past the boundary in Indiana. It is claimed in the Supreme Court that Bryan is well served by transportation coming into it from the east, north and south but practically no means of transportation exist in the district lying to the west of Bryan to Waterloo.
It is contended that the character of Bryan being progressive and forward looking, transportation facilities to the west to link up other towns in Ohio terminating with Waterloo, Indiana, is necessary for the further growth and prosperity of the community. It is further contended that the Commission has gone far beyond the powers given to it by virtue of 614-87 GC., and has shown and practiced a clear abuse of discretion under the weight of the evidence.
“If on consideration of the evidence offered before the commission, and of the whole record, it is seen that for any reason the order is unlawful or unreasonable, it will be reversed, vacated, or modified, _ as in the judgment of the court may be required.” Hock. Val. Rd. Co. v. Comm., 100 OS. 328.
“The certificate shall issue if the commission finds the statement in the affidavit to be true. The affidavit required, therefore, a sworn statement of jurisdictional facts, necessary to be shown in order that the certificate may issue. If it covers these facts, the affidavit makes out a prima facie case for the applicant.” Cinc. Trac. Co. v. Comm., 111 OS. 686.